                   Case 18-30179-lkg      Doc 70      Filed 02/05/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                          )
                                                )       Case No.: 18-30179
Michael D. Holcomb,                             )
                                                )
         Debtor.                                )       Chapter 7
                                                )


                                        AMENDED MATRIX

Below is the corrected address for a creditor already listed in this case:


                                         Medstar Ambulance
                                     c/o Wakefield & Associates
                                    10800 E. Bethany Dr. Ste. 450
                                         Aurora, CO 80014




Date: February 5, 2020                                  /s/ Ronald A Buch
                                                        Ronald Buch #6209955
                                                        Kimberly D Litherland #6299352
                                                        Attorneys for Debtor(s)
                                                        5312 West Main Street
                                                        Belleville, IL 62226
                                                        (618) 236-7000
                Case 18-30179-lkg        Doc 70     Filed 02/05/20     Page 2 of 4




                                  CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing document was served
upon the following concerned individuals in this case via US Mail on this 5th day of February 2020,
unless served via electronically.

Medstar Ambulance
c/o Wakefield & Associates
10800 E. Bethany Dr. Ste. 450
Aurora, CO 80014


Served Electronically:
United States Trustee
Robert E. Eggmann, Chapter 7 Trustee

/s/ Alex
                   Case 18-30179-lkg       Doc 70   Filed 02/05/20     Page 3 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                         )
                                               )      Case No.: 18-30179
Michael D. Holcomb,                            )
                                               )
         Debtor.                               )      Chapter 7
                                               )


                          VERIFICATION OF CREDITOR MATRIX

   The undersigned hereby verifies that the attached list correcting the creditor's addresses is true

and correct to the best of my knowledge.




                                                      /s/ Ronald A Buch
                                                      Ronald Buch #6209955
                                                      Kimberly D Litherland #6299352
                                                      Attorneys for Debtor(s)
                                                      5312 West Main Street
                                                      Belleville, IL 62226
                                                      (618) 236-7000
               Case 18-30179-lkg   Doc 70   Filed 02/05/20   Page 4 of 4




Medstar Ambulance
c/o Wakefield & Associates
10800 E. Bethany Dr. Ste. 450
Aurora, CO 80014
